111 F.3d 126
Sol Gross, Panther Hollow Corporationv.City of Pittsburgh, Board of Standards and Appeals, OaklandDirections, Inc., Boundary Street Block Club, Elizabeth D.Kieffer, Ronald Homa, Daniel Pasquerelli, Delores Homa,Jonathan Robinson, Robert L. Casciato, City of Pittsburg;Sol Gross, Panther Hollow Corporation v. City of Pittsburgh,Board of Standards and Appeals, Oakland Directions, Inc.,Boundary Street Block Club, Elizabeth D. Kieffer, Ronald Homa, Daniel
NOS. 96-3242, 96-3267
United States Court of Appeals,Third Circuit.
Mar 14, 1997
Appeal From:  W.D.Pa. ,No.9101895

1
Affirmed in part, Dismissed in part.